 358DECISIONS OF NATIONAL LABORRELATIONS BOARDBaker Machinery CompanyandInternational As-sociation of Machinists and Aerospace Workers,Local No.1743, AFL-CIO. Case 19-CA-4433June30, 1970DECISION AND ORDERBy MEMBERSMCCULLCOCH,BROWN,AND JENKINSOn March 18, 1970, Trial Examiner AllenSinsheimer,Jr., issued his Decision in the above-en-titled proceeding, finding that the Respondent hadengaged in certain unfair labor practices alleged inthe complaint and recommended that it cease anddesist therefrom and take certain affirmative ac-tion, as set forth in the attached Trial Examiner'sDecision.The Trial Examiner also found thatRespondent had not engaged in certain other unfairlabor practices alleged in the complaint and recom-mended dismissal of such allegations. Thereafter,the General Counsel filed exceptions to the TrialExaminer's Decision and a supporting brief andRespondent filed a brief in opposition to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed The rulings arehereby affirmedThe Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Baker Machinery Company, Ken-iContrary to our dissenting colleague, we believe the Trial Examinerwas correct in crediting Respondent's testimony that it had suffered amarked decrease in business during the months immediately precedingthe discharge of Osborne and Armstrong,and that these employees weredischarged for nondiscriminatory reasons Osborne because he was old andsomewhat feeble and Armstrong because he had less seniority among theregular employeesThere is no reason to reject Riley's testimony as to the company's busi-ness condition simply because it was based in part on an abstract of its busi-ness records Riley's testimony was also based on personal knowledge,and was not self-contradictoryMoreover, it appears from his andnewick, Washington, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.MEMBER JENKINS, dissenting in part:Ido not agree with the majority herein that the8(a)(3) and (1) allegations in the complaint shouldbe dismissed. Unlike the Trial Examiner, I find thatthe evidence, consideredin itstotality, presents astrongprima faciecase to support these allegationsin the complaint. As detailed by the Trial ExaminerinhisDecision, the Respondentengaged in avigorous antiunion campaign in violation of Section8(a)(1). In addition, he found specifically withreferencetothetwo alleged discriminatees,Osborne and Armstrong, that both had signedunionauthorization cards, and both had refused tosign the antiunion petition circulated by Respon-dent's foreman, Frederick, and were therefore con-sidered by Respondent to be prounion. He alsofound that Respondent had threatened layoffs inthe event of a union victory in the forthcomingelection. The Union won the election and on theday followingOsborneandArmstrongweredischarged.Uponconsiderationofalltheevidencepresented, I find that the General Counsel hadmade out aprimafaciecase, supported by substan-tial evidence, which imposed upon the Respondenttheduty of going forward with evidence thatadequately explained the discharges.2 The Respon-dent offered evidence tending to show that thedischarges were prompted by an alleged reductionin itsbusiness.This evidence consisted, for themost part, of a document prepared in anticipationof the hearing, allegedly showing a reduction ofshipments to customers. This document was basedon Frederick's personal records and not on Respon-dent'sactual businessrecords It was also admit-tedly incomplete. In my opinion this document wasof no evidentiary weight, being but a self-servingand incomplete derivation prepared only after theissue had arisen for the specific purpose of but-tressingRespondent's otherwise bald assertion. Nordo I find that the conclusionary and self-servingtestimony of Respondent Vice President Riley andShop Foreman Frederick meet the evidentiary stan-Fredrick's testimony that Respondent's records were available for exami-nation if the General Counsel had harbored any suspicion as to the trust-worthiness of this testimony The General Counsel was afforded anopportunityby the TrialExaminer to have Respondent produce itsoriginal business records but he declined to request them and was con-tent to rest his case on the evidence then in the record. That testimonycannot now be challenged on the ground that it was not the best evidenceSee N R L B v Drennan Food Products Co,272 F 2d 23 (C A 5)Our dissenting colleague makes out no more than a case of suspicion' StarExpansionindustries, Corp ,164 NLRB 563, 565, and cases citedin fn 4184 NLRB No. 39 BAKER MACHINERY COMPANY359dard required to dissipate the unfavorable inferenceto be drawn from the General Counsel's evidence 3Accordingly, I would find that the Respondent'sdischarge of Osborne and Armstrong on July 20,1969, was motivated not by the reasons stated, butby its hostility to their union activities as alleged inthe complaint, and that Respondent thereby vio-lated Section 8(a)(3) and (I) of the Act.3Riley testilied,in contradiction of his testimony, that Respondent had abusiness falloff at the time of the discharges,and that all of its productionemployees beginning in July 1969 up to the time of the hearing before theTrial Examiner were,because of press of business,placed on a 9-hour day,six-day-a-week,scheduleTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALLEN SINSHEIMER, JR., Trial Examiner: Theabove-entitledproceedingwas heard at Pasco,Washington, on October 21 and 22, upon a com-plaint issued September 19,1969.' A timely answerto said complaint was filed by Baker MachineryCompany, herein called the Respondent, on Sep-tember 26, 1969, and an amended answer on Sep-tember 30, 1969 The complaint alleged variousacts of interference in violation of Section8(a)(1)and also alleged the discharge of three named em-ployees, James Armstrong, Patrick Ayde, and IraOsborne, in violation of Section 8(a)(1) and (3) ofthe Act.'Upon the entire record, including my observationof the witnesses, and after due consideration of thebriefs of the General Counsel and Respondent, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent, a Washington corporation, is en-gaged at Kennewick, Washington, in the manufac-ture and sale of packaging machinery for produce.During the year preceding the issuance of the com-plaint,Respondent's gross volume of business ex-ceeded $500,000 and its sales to customers locatedoutside the State of Washington exceeded $50,000.The Respondent does not deny and I find thatRespondent is, and at all times materal has been, anemployer within the meaning of Section 2(2) of theAct, engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDThe Respondent does not deny and I find that In-ternationalAssociationofMachinistsandAerospace Workers, Local No. 1743, AFL-CIO,hereincalled the Union, is a labor organizationwithin themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Union Organization, Respondent Knowledge ofUnion Activity, and Certain Unfair Practices inConnection TherewithOn May 1, 1969, the Union commenced or-ganizationalactivitiesamong the Respondent'sproductionand maintenanceemployees. On May 9,theUnion filed a petition with the Board for anelection among said employees after having ob-tained eight applications for membership from em-ployees, one signed May 7 and the remainder onMay 8. In addition one then member of the Unionwas currently employed. On June 2, 1969, a con-sent-election agreement was approved by the Re-gionalDirector. Thereafter an election was con-ducted by the Board on June 19 which the Unionwon by a vote of 9 to 8.3Within a few days after the petition for represen-tation was filed by the Union, about May 14, 1969,Bert Frederick, shop foreman of Respondent, circu-lated a document which he asked the employees tosign, stating,"We the undersigned employees ofBakerMachinery Company do not wish to berepresented by any labor organization." This docu-ment was presented by Frederick to most of theemployees. Seven, including Frederick, appear tohave signed. Frederick testified that he consideredthose who did not sign it to be union supporters andalso that he judged as to who were and who werenot union supporters from observing groups whowould cluster together and cease talking when heapproached. Among those who declined to sign thepetition upon request were the two alleged dis-criminatees, James Armstrong and Ira Osborne.Armstrong also told Frederick that he had signedan authorization card for the Union.' It is ac-cordinglyevidentthatRespondentthroughFrederick had knowledge of the prounion attitudeand interest of Armstrong and Ira Osborne and Itherefore find Respondent had such knowledge.According to Ira Osborne, Frederick also asked ifanybody had approached him in the shop concern-ing the Union and he had said no"as he was refer-ring to what was in the shop." Frederick deniedasking Osborne if anyone contacted him about theUnion. In view of the admitted distribution of thepetition, the nondenial of certain threats of layoffas set forth, post, and my observation of the wit-nesses, I credit Ira Osborne as to being asked byFrederick if he had been approached in the shopiThe charge was filed July 1, 1969,and an amended charge September18,19692At the hearing,the General Counsel,following testimony and evidence,moved to dismiss the complaint as to the allegation pertaining to PatrickAyde This motion to dismiss as to Ayde was grantedThere were approximately 18 eligible voters'P 27, I 21, shows"Osborne" but it is clear from contest and theanswer to my question at p 28,1 6, that"Armstrong"was the personreferred to 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout the Union. Osborne also testified that at thetime Frederick apporached him about the petitionhe also said:Yes. He said we got a union in there, why, theywould probably lose their benefits, you know,they have benefits, I don't know just exactlywhat they are or what they consist of, butthey'd lose those if they joined the union, andprobably have to lay off on account of shortageof work.This latter was not denied but Frederick said hedidn't remember saying it. Further it is consistentwith statements attributed to Frederick by RichardOsborne,post,and also by employee Gary Ruckerwho was asked to sign the petition. Ruckertestified:A.Well, he said something to the effect Iwas talking to him, you know, I says, "well, Idon't care to sign it and stuff, and I would liketo have whatever benefits me most." "Well,"he said, "I am sure that any increase in wagethat you might receive from the union wouldjust be spent in union dues and that therewould probably," he said, "as you know, therewould probably be a layoff of most of the menin the factry for approximately three months ofthe year."Q. He said there might be a layoff for ap-proximately three months of the year?A. Yes.This foregoing does not appear to be denied.Richard Osborne, an employee and son of IraOsborne, testified that Frederick approached himasking him to sign the petition and:He said that if they had a union in there andgot higher wages and stuff, that probably therewould be some lay-offs around there, and healso said that my relationship with the bosswould probably be better if I signed it than if Ididn't sign it.The latter does not appeared to be denied. In addi-tion, Ira and Richard Osborne and Rucker ap-peared to be credible witnesses. Accordingly, Icredit the testimony of Ira and Richard Osborneand Rucker as to the threats of layoffs in event of aunion. Although not specifically alleged in the com-plaint, the issue as to threats of layoffs appears tohave been litigated both in connection with the al-legation and proof of distribution of the petition byFrederick and the allegations of dscriminatorydischarge.5 I accordingly find these statements as tolayoffs transcended free speech and constitutedthreats of rperisal in violation of Section 8(a)( 1 ).6An alleged unfair labor practice involves thedocument or petition circulated by Frederick.There is no question that such circulation did notmeet those requisites which might justify such a'Thatthe unfair practice may be found wherefairly triedalthough notspecifically pleaded, seeN L R B v ThompsonTransportCo , Inc ,421F 2d 154 (C A 10, 1970), citing cases6 SeeN L R 8 v GisselPackingCompany, Inc,395 U S575, as to "pre-petition or interrogation. Accordingly, the circula-tion of the petition was clearly in violation of Sec-tion 8(a)(1).'Another allegation alleges interrogation of em-ployees about May 14 concerning union activities.The circulation of the petition by Frederick relatesthereto and also his question of Richard Osborne astowhether anybody had approached him in theshop concerning the Union. The latter absent cir-cumstances not here shown reflect further violationof Section 8(a)(I) and I so find.B. Additional Allegationsof Violation of Section8(a)(1)The complaint further alleged that from on orabout May 14, 1969, Respondent denied its em-ployeesaccesstooruseofRespondent'slunchroom for any purpose. The record reflectsthat Respondent did not have a lunchroom but didhave an office used by Frederick about 6 by 10feet, of which a desk took up about 5 of the 6 feet,and in which there was a filing cabinet, a hotwaterheater, and several chairs. A number of employees,namely, Tom Furness, Ed Hue, Dale Rucker, andJames Armstrong, were accustomed to eating lunchtherein.Richard Osborne occasionally ate in thisoffice.All five had signedunioncards and all ex-cept Furness, who was not called as a witness,testified they declined tosign thepetition circu-lated by Frederick. One day, after the refusals tosign the petition,Vice President and GeneralManager Mike Riley informed the employees thathe did not want them eating lunch in the office anddirtying up the place. In this office were kept anopen file cabinet, a key to the pickup truck, keys totool cribs, correspondence, mail and files on the'desk, and pricelists.From time to time, some ofthe employees would play cards with Frederickand/or Riley when they returned from lunch. Em-ployee Gary Rucker testified he had used the officefor lunch for a period of 2-1/2 years without anyquestion being raised. Riley testified the men leftthe room ina mess,itwas too small to use for thatpurpose, Respondent's records were confidential,and certain keys were in the office. Riley said hehad instructed Frederickseveral timesin thepastgoing back overseveral yearsthat this was poor prac-ticeto have the office usedasa lunchroom.Rileysaid he had noticed several times "half of a Hostesstwinkie" and cracker crumbs on the desk and toldFrederickseveral timesto stop this. On the day inquestion, Riley said he "happened to be walking byas they were going in to eat lunch" and told themhe did not want the room used as a lunchroom anymore. In spite of his instructions, Frederick didnothing and gave no reason therefor. Riley said hedictions" constituting threats of reprisal under circumstances such asherein'Compare StruAsnesConstructionCo , Inc ,165 NLRB 1062 BAKERMACHINERY COMPANY361thought either Frederick forgot or "perhaps feltthat it really wasn't hurting anything." Rucker de-nied that the men left the room dirty.Inote thatafter the election,cardplaying continued in thissmall office area in which Riley, Frederick,and em-ployees participated. This incident by itself, withnothing more,might not have great significanceFurther, reasonable use or restriction of use ofpremises is normally within the perogative ofmanagement.However,when this is coupled withthe other evidence of interference, set forth above,occurring about the same time,the fact that noissueconcerning the practice had been madethroughout the years until after the union petitionand rejection of Frederick'spetition,the fact thatRiley knew about it foryears and claimed to haveseveral times given instructions never compliedwith,and finally that the office continued to beused for cardplaying although claimed to be toosmall for nonoffice purposes, it appears that themotivating cause for termination of permission touse theofficeas a lunchroom was union organiza-tion and activity. I accordingly find that by suchtermination of permitted use of the office for lunchpurposes,Respondent violated Section 8(a)(1) ofthe Act.The complaint also alleges that about June 12,Foreman Frederick stated in the presence of an em-ployee (Richard Osborne) that the days of that em-ployee with Respondent were numbered. RichardOsborne testified that employee Jerry Adcox8(whom Osborne didn't know well) initiated it.Osborne testified:He come into the shop one day and says, "Hi,Rich, I see you are still here," and I says,"Yeah, but I don't know for how long," andBurt was standing there and he said, "Yeah, hisdays are kind of numbered around there."According to Frederick-Mr. Adcox, if my memory serves me correctly,says Richard, "I see you are still here," and as Ihave always kidded the boys alongthese lines,Ireplied, "Yes, but his days may be num-bered."Frederick said he thought Adcox was jesting andthat his response was in jest, asserting that he some-times joked and didn't show it. The employee,Richard (Rick) Osborne, admitted he couldn't al-ways tell whether Frederick was jesting or not butdidn't think he was at that time. Richard Osbornesaid he began looking for work but could specifi-cally refer only to a job at the city water depart-ment that he had inquired about. Frederick testifiedRickOsborne was considered to be a highlysatisfactory employee and it would take "a rathergreat amount of provocation" to terminate him.Nor was he terminated. Further it should be notedthat the statement, whether made seriously or injest, is not necessarily related to union membershipor activities.Although I do not believe that it isdesirable to jest about such matters, I concludeunder the circumstances that the statement wasprobably made in jest. Based on all of the testimonyrelating thereto and my observation of the wit-nesses, including particularly Frederick, I creditFrederick's testimony in this respect that his state-ment was not made seriously. Accordingly, I findno violation thereby whether or not related tounion activities.The complaint furtherallegesthat on or aboutJune 13, employee Ed Hue, Jr., receivedan unex-pected 10-cent-an-hourwage increase in hispaycheck. There is no question that he receivedsuch a 10-cent-an-hour pay increase-a total of $4for the week. General Counsel contends that it wasdone to influence his vote. Hue testified that hethought that was its purpose. This increase wasgiven in the pay period ending June 11, for whichthe check would be delivered on June 13. It wasnot included in the pay period ending June 18which was before the election. However, the checkisdated June 19 and payment normally would notand in this case was not made until June20 the dayafter the election. Respondent produced as wit-nesses the person in chargeof payroll, Lilly Bresko,and her subordinate, Marlene Brown.Both testifiedthat this increase was an error.Marlene Brown,who prepared the checks, said she simply made upthe list from memory and didn't know how theerror occurred.Brown said she discovered themistake the following Thursday. She told LillyBresko she had paid Hue $4 too much the preced-ing week and said they let it go at "that." The nexttime she heard about this was when Mr. Riley cameinwith a list of complaints about a month beforethe hearing and "that was one of them."LillyBresko also testified a similar error had occurredsomeyears before. Vice President and GeneralManagerLloydRileytestifiedhehadnotauthorized the increase.From my observation of these witnesses, and par-ticularlyMarlene Brown'sresponses to questionspropounded both by me and counsel, in myjudgment she testified honestly that the increasewas made in error I accordingly credit Brown'stestimony. This also appears to be a matter whichin amount and number (one) without more wouldmake questionable its effect and hence thelikelihood that it would have been done deliberate-ly.Based on all of the evidence with respect to theincrease to Hue, includingmy observation of thewitnesses including particularly Brown, I find thatthe increase to Hue was the result of an honestmistake or error and not violative of the Act.Two incidents of alleged imposition of more ar-duous working conditions by General ManagerRiley upon the employees after the election wereset forth by the General Counsel. One involved atime about mid-May when alleged discriminatee,8Adcox did not testify and was said to be in Colorado 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDJames Armstrong, was told that he was to wear aface shield while operatinga grindingmachine orhe would be fired. Armstrong admitted he wasaware of a postedsign requiringthe wearing of aface shield. This face shield was not adjacent to themachine as it should have been. However, Rileytestified credibly he had seen Armstrong from adistance and was very much concerned about theoperation of this machine. There is no question thatgrinding of certain objects on this machine is highlydangerous and Armstrong so admits. However, hecontended that the particular work he was perform-ingwasnot so dangerous and his glasses wereadequate protection therefor.It isclear there wasinvolved a matter of safety which the Company wasfullyentitled to maintain. Accordingly, Respon-dent's requirementin thisrespect was justified andnot in violation of the Act, and I so find.TheGeneralCounselalsocontended thatRespondent, following the union election, imposedmore onerous conditions on employees DaleRucker and Jim Furness, both of whom had signedunioncards by prohibiting the use of the forklift tocarry certain panels weighing approximately 200pounds each a distance of over 60 feet. Rucker andFurness used the forklift to carry three bin walls orpanels when they were told by Riley not to use theforklift and "do it by hand." This involved carryingan additional 10, one-by-one, by hand.Ruckertestified that other objects of similar bulk andweightnormallyweremoved by the forkliftalthough he had never moved binsor panelsbefore.Rucker said the handling ofthe panelsby forkliftwould be no more dangerous than moving them byhand and he had seen the forklift operated byFrederick with loads that weresimilar.Sometimesthese were without clamps while they had used aclamp. Rucker also said although the load washeavy they did not seek additional help whichmight be available.Riley, who prohibited the use of the forklift, saiditwas both more dangerous and took longer. Rileytestified:Well, I had sat upstars in my office, or elsestood outside and watched them go throughthis operation, and they used the forklift, andthese panels were, if I remember correctly, 16foot long and 4 foot high, and in using a forklift, it, of course, has the two upright arms outthere (indicating), and they had stacked threeof them on here and had taken a clamp andclamped them on, and then because they are16 foot wide, had maneuvered this awkwardand bulky and dangerous load through theplant and out several doors and onto a dock,and the entire thing took 30 minutes, and whenthey come back in for the second load I wentdown and told Bert, have them put the fork liftaside and carry them out, and then I timedthem again and it took five minutes.He clarified this by saying it took 5 minutes perpanel. Riley also testified Respondent did not wantemployees carrying something too heavy and thatall the help they need" would be available.The foregoing reflects no direct or clearly tracea-ble union connection but rather a dispute over han-dling of work which normally is within the provinceof management. From the evidence adduced I con-clude there was an arguable question as to the han-dling of work involving bothdangerand timeUnder these circumstances, particularly wheredangeris involved, considerations thereof are of ut-most importance unless the claims relating theretoare specious or unduly exaggerated. Under all thecircumstances set forth, I amnotprepared to saythat Respondent's position was unwarranted. I noteno direct evidence indicating this incident wasunionmotivated. I accordingly conclude thatRespondent did not violate the Act by its conductrelating to the foregoing incident involving the binsor panels.The foregoing accordingly indicates and I findthat the Respondent violated Section 8(a)(1) of theAct by circulating the petition to withdraw from theUnion, by other interrogation of Ira Osborne con-cerningthe Union, by the threats of Frederick thatlayoffs probably would occur if the Union wereselected, and by depriving employees of the use ofthe office as a lunchroom under the circumstances.As to the other allegations of violation of Section8(a)(1), I find that they have not been establishedand shall recommend their dismissal.C. TheAlleged Discriminatory Dischargesof JamesArmstrong and Ira OsborneAs previously set forth, the complaint originallyalleged that the Respondent had discriminatorilydischarged three persons on June 20, the day fol-lowing the election which was won by the Union.These three were James Armstrong, Ira Osborne,and Patrick Ayde. During the hearing, the case astoAyde was dismissed on motion of the GeneralCounsel when it appeared that there was no basiswhatever therefor Of the three persons terminatedon June 20, two, Armstrong and Osborne, had beenprounion and one (Ayde) had not been. Questionsare what was the reason for selection of persons fortermination at that time and, assuming that therewas a valid purpose for the layoffs, were the per-sons selected on a lawful basis?The Respondent contends that the reason for thelayoffs was that its business had diminished and thatthe persons selected were chosen on the basis ofneed and/or age or seniority.The Respondent contended that its business hadsubstantially fallen off. In support thereof it ad-duced testimony from Frederick and from Respon-dent Vice President and General Manager LloydRiley that prior to going East on May 10, sometimebetween the latter part of April and before May 10,Riley discussed with Frederick the likelihood oflayoffsunless orders were received soon. Riley BAKER MACHINERY COMPANY363testified he went East on May 10 to see Respon-dent's distributors and discuss the sales situation.Riley said Respondent at that time wasnotreceiv-ing orders from its distributors. He further testifiedrespecting orders in 1969:A Well, we had been operating all year ontheweek-to-week basis, versus other years,where by March we are normally starting tofall behind in supplying orders. In 1969 this didnot happen to us. We were current with ordersallof the time, and in March and April itbecame apparent that we were not receiving asmany orders as we had in the prior years, andthis was the prime reason for my visit to NewYork.0 Had you ever experienced the situationin your company before since you had beenthere?A. Yes, but not in those months. We an-ticipated a slack period in January and Februa-ry, but not in the later spring months. We hadnever had this situation before.Riley said he couldn't say why this occurred buthad thought at the time high interest and tightmoney was a factor. Rilwey said he told Frederickunless orders were received they would have to layoff some men. He added that with respect to beingprepared to fill orders: "In comparison to otheryears we were built up in spare parts inventorybeyond anything we had ever been." Rileytestified that the shortage or orders prevailed"until, I believe, sometime in July that we startedreceivingmore orders than we could ship out."Based on my observation of Riley and otherevidence appertaining thereto including the cardsprepared by Frederick,post,Iam crediting Riley'stestimony as to reduction in orders.Respondent further submitted as evidence ofreduction of business a compilation of monthlyshipments based on a record of shipments kept oncards by Frederick. These cards, in turn, accordingto testimony of Frederick (which I credit), werenumbered and made by him in general about thetime of the shipment or shortly thereafter. In a fewinstances, it was conceded either the cards for ship-ment were missing since there was a gap in num-bers or the date was not thereon, but, according toFrederick, those missing would fall between thenumbers of other cards and the date would alsocome in between other dates. Subject to suchlimitations or qualifications, the cards and compila-tion thereof10 could be used as a basis for analysisas to the number of shipments made. A question asto why bills of lading were not forthcoming arose. Itappeared that some effort was then made byRespondent during the course of the hearing tocheck into these but that such would be quite timeconsuming and extensive as they were said to belocated in a number of different files. No further ef-fortwas made to produce these at the hearingRespondent relied on the cards as sufficient basis toestablish the number of shipments. One other pointto note in this respect is that shipment and numbersof machines themselves would not necessarily bedecisiveof amount of business because themachines could vary as to price, cost, man-hours,and skills needed to produce them. In other words,allmachines were not comparableThe Respondent, other than the testimony ofRiley (and Frederick), did not introduce specificdocumentary evidence as to orders. Its explanationas to this is that the receipt of orders would notnecessarily indicate the amount of business becausethese would have to be transformed into productionand shipment which might or might not take place.The Respondent explained that the orders arereceived in the bookkeeping department, a copytransmitted to Frederick, and then put on clipboard according to model number. Hence, it can beascertained at a given time how many of that modelare on order Riley said ordinarily machinery is notbuilt ahead but is made on order." He furthertestified all orders are not filled. An order may bereceived from a distributor but by the time Respon-dent is able to build and ship the machine thecustomer of the distributor may no longer need itbecause his work (farming) was seasonal Riley ex-plained Respondent has diverted machines in ship-ment between parts of the country. Riley furthertestified:Q. Do you try to keep any records of the or-ders that come in permanently and correlatingthem to the orders that are filled?A. The orders that comein are, asIsay, onthese clip boards. Now, until that machine isbuilt to its specifications and shipped, we donot consider that order as having been filled orreally as an order, because it can be cancelledat any time prior to shipment. Once it is builtto specifications, then we get a little perturbedat the changing on it, but this has happened.0. Is it fair to say that there is no correla-tion between the number of orders that youreceive and the number or machines that youship?A.Well, there would probably be some cor-relation, but it would be impossible to say thatthe number of orders received were also thenumber of machines shipped.TheGeneralCounsel contends that since" 1 note from testimony of Armstrong some apparent inconsistency as toworking overtime from April 16 to May 21 Ettles,who directed his work,testified that he has always tried to make parts for the future because insummer they have always gotten behind At the time of the layoffs on June20, Ettles said they werecaught up on parts and working on future partsEttles said they were further ahead on parts at the time Armstrong was laidoff than ever before Ettles also testified he thought he worked less hours inthe summer of 1969 and in total time than in previous years Riley testifiedthat sinLe he came to work after 8 a in , he would not have been directlyaware of the overtime work between 7 and 8 a in , which Armstrong andEttles had performed10This compilation is attached hereto as Appendix A" However, I note as set forth,post,that some machines are so built andothers partially so built 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondentdid not produce records that it mighthave which would be more conclusive as to theamount of businessRespondent had in May andJune thata findingshould therefore be madeagainstRespondent. The General Counsel referredto a case12which I consider clearly distinguishableon the facts set forth. Moreover, it is evident thatalthough the Respondent did not furnish the precisedata which the General Counsel felt it should (andwhichmight well be appropriate if available),Respondent did furnish the cards referred to,supraandpost,as to shipments and explain the unavaila-bility of reliable records as to orders. Finally, theburden of proof13 is on theGeneral Counsel andhence, the nonproduction,per se,of some possiblerecords by Respondent should not under all the cir-cumstancesherein inmy opinion does not supporta findingof violation.With regard to the shipments, Respondent ad-duced evidence from the aforesaid compilation thatthere had been a reduction in shipments of machinein1969, particularly inMay, as against April,March, or February. Also in May, not only was thistruein contrastto preceding months but also asagainst preceding years.In 1969, five machines were shipped in Februaryand March, six in April, but only three in May Thiswas followed by seven in June and six in July andnine in August The figure of seven does indicate anapparent pickup in June. However, the followingshould be noted. First, the Company had decided toreduce its personnel because of reduction in busi-nessbut did not act to do so until after the electionupon advice of counsel. At the end of May it hadshipped 23 machines as compared to 29 in 1968and 27 in 1967 for the same period. Second, thefigureof 3 in May should be compared withpreceding years which showed 9 in 1968, 11 in1967, and 6 in 1966. Third, the figure of 7 in Junewas still below 8 in 1968 and 9 in 1967 and 1966;in July 1969, the figure 6 was below 8 in 1968,above 5 in 1967, and below 12 in 1966 Finally,even the August figure when business, according toRespondent, had again picked up and it was work-ing overtime, showed 9 in Augustas against I 1 in1969, 11 in 1968, 14 in 1967, and 9 in 1966. TheRespondent conceded that by August its businesshad increased and people were working overtime.However, even then Respondent hadnotincreasedits staff nor had it by the time of the hearing in Oc-tober. Total machines shipped through September1966 were 59, through September 1967 were 69,through September 1968 were 65, and throughSeptember 1969 were 53. The latter reflects lessmachinesshipped in 1969, particularly as against1968 and 1967. The only persons employed afterJune were two persons employed in succession as awelder. Respondent was accordingly able to con-tinueitsbusiness without additional people. Therecord also reflects that the Respondent hadproduced prior to the layoffsa largeramount ofparts inventory than would be required for sometime thereafter-more than ever before accordingtoEttles.This was also true as to simicompletedmachines which were not complete because of vari-ancesinmachines and as to completedmachines tothe extent Respondent completedmachines on acalculated gamble or risk. Riley testified Respon-dent's storagefacility was full andalso that this wastrue of the distributors who had machines on con-signment.The Respondent did hire a school boy, aged 16,Tom Moore, about June 6 to do odd jobsthroughoutthe summer commencingearly in Juneat a lower rate. This was part of a policy thatRespondent had of employing a young person insummer and also involveda commitment to acustomer.The next question, assuming the need for alayoff, is:What was the basis for selection? First, asto Ira Osborne, he engagedin no unionactivityother than signing the card and declining to sign thepetition Frederick circulated. Armstrong also at-tended one or two union meetings. Ira Osborne hadbeen employed for 4 years with almost no loss oftime. The basis of selection, according to Respon-dent, was that Osborne was elderly, over 70 andnearing 7 1 at the tme of the hearing, and that thework of preparing machines for shipment14 he per-formed could substantially be performed by oneperson, Orbie Vandine, who had helped Osbornewith it. This could be handled more readily by Van-dine, who was younger and stronger and who couldhandle a substantial part of the work himself In ad-dition the other aspects of Osborne's work weresuch that he only spent a relatively small time onthem including the work of parts orders coveringtwo kinds of parts, generally on older obsoletemachines which he would have to make and alsosome filler work on assembling parts. However, itappeared from futher testimony by Osborne thatwork on these two parts would average about threetimes a month. One of the particular parts Osbornemade from time to time is apparently no longermade or used. Osborne has subsequently been of-fered a job involving less arduous duties at lowerpay.In the case of Armstrong he was a relativelyyoung employee, the newest employee in point oftime other than Moore. Armstrong was employedtoworkas anapprentice machinist or machinistand worked primarily on a lathe, although he didsome work on other machines The lathe work wasalso performed by Ettles who continued to do sothereafter. The record reflects that Armstrong wasnot needed on other work thereafter and that the" Lester Brothers,Inc.131 NLRB 1144, and cfAustinPolder Com-pany,141 NLRB 183, 186, 187,Lock Joint Tub Company,127 NLRB 1146,1148-49, also distinguishable" See and cfN L R B v Ron and Quarries, Inc, 362 F 2d 236 (C A 8)'''This involvesheavy equipment BAKER MACHINERY COMPANYwork performed on the lathe was being done entire-lyby Ettles. As previously stated, the third ter-minated man, Patrick Ayde, was nonunion He didsome carpentry work and some cutting of materials.Iam aware of Frederick's threats of layoffs foundviolative,supra,and of the alleged conversationwith Paul Garst with respect to terminations afterthe election.fs However, whatever Frederick mayhave said, the foregoing reflects that there was areduction in both orders and shipments at Respon-dent at material times, that no layoffs occurredprior to the election, that no replacements havebeen hired, that the work is being performed byothers then employed, that, except for Moore,Armstrong was the newest employee, that IraOsborne is elderly and the work he was performingisarduous, and that the third man laid off, Ayde,was both newly employed and had no connection tounion activities or membership. I accordingly findthat there was a reduction in business at theRespondent during May and June 1969, that therewas a reasonable basis for selecting the personschosen for termination,and that Respondent didnot discriminate illegally in so terminating them. Ifurther find that Respondent did not violate the Actas alleged by its layoffs of James Armstrong and IraOsborne and shall recommend dismissal of thecomplaint as to these allegations.IV.THE REMEDYHaving found that the Respondent has engagedin and is engaging in certain unfair labor practices,Ishallrecommend that it cease and desisttherefrom and that it take certain affirmative actionwhich I find necessary to remedy and remove theeffects of the unfair labor practices and to effectu-ate the policies of the ActUpon the basis of the foregoing findings and con-clusions and upon the entire record in this case, Imake the following:CONCLUSIONS OF LAW1.BakerMachinery Company, a Washington'6Paul Garst,currently a sales representative,at one time an employeeof Respondent,testified he had a chance conversation on June 27 withFredrick while waiting to cross a street It lasted about 11/2 or 2 minuteswhile waiting to cross the street and ended as soon as they had crossedGarst'smemory was vague as to details He recalled that Fredrick "men-tioned the union was either being voted in or out or voted on anyway "Subsequently,Garst said he(Fredrick)"thought the election went,that theunion would be in, if I remember right,he said by one vote " According toGarst, Fredrick also said"he knew who voted for the union"Garst thentestified in response to a question as to "anything else ""A Yes, that he in-dicated,and like I said, I dont't want to be quoted word for word,but he in-dicated that these men would be released "Fredrick testified that Garst asked"How the union vote went, heevidently knew about the union vote"Frederick told Garst the Union car-ried nine to eight and"as far as 1 can remember that was the end of the con-versation"Frederick denied he told Garst he knew who voted for theUnion As to saying "They would be released" Frederick testified he ut-tered no words to such effect that he could remember He said he was surehe didn't say itHere again is a matter of credibility or recollection Garst's memory andrecollection were vague and the time involved short Frederick's denial wasinpart definite,inpart on the baiss of"remembrance"He probably365corporation,isan employer engaged in commerceand in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section2(5) of the Act.3.As found above by interfering with, restrain-ing, and coercing its employees in the exercise ofright guaranteed in Section 7 of the Act, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) ofthe Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law and the entire record in thecase, it is hereby recommended that Respondent,BakerMachinery Company, its officers, agents,successors,and assigns shall:1.Cease and desist from:(a) Interrogating employees concerning unionmembership and activities.(b)Requesting employees to sign a statementthat they do not support a union(c) Depriving employees of the use of the shopforeman's office for lunch purposes because oftheir membership in and activities on behalf of theUnion.(d)Threatening that the selection of or ad-herence to the Union will cause or result in layoffs.2.Take the following affirmative action:(a) Post at its place of business in Kennewick,Washington, copies of the attached notice marked"Appendix B.."16 Copies of said notice, to befurnished by the Regional Director for Region 19,after being duly signed by Respondent, representa-tive, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places,including allplaces where notices to employees are customarilythought he knew who voted for the Union On the other hand,although hehad threatened layoffs if the Union were selected,this is different from stat-ing after the election that all union people would be released In ihisrespect,Inote no testimony by Garst that either he or Frederick on June27, a week after both the election and the alleged discriminatory layoffs,made any reference to the instant layoffs It also seems unlikely thatFrederick, if he had discriminated in those layoffs,would advertise sucheither directly or indirectly Accordingly, and from an appraisal of all theevidence herein as well as my observation of the witnesses,I find Frederickon June 27 did not threaten to terminate all the union employees16 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a Judgment of a United States Courtof Appeals,the words in the notice reading"Posted by Order of the Na-tional Labor Relations Board"shall be changed to read"Posted Pursuantto a Judgment of the United States Court of Appeals,Enforcing an Orderof the National Labor Relations Board " 366DECISIONSOF NATIONALLABOR RELATIONS BOARDposted.Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any othermaterial.(b) Notifythe Regional Director for Region 19,inwriting,within 20 days from the receipt of thisDecision,what steps have been taken to complyherewith."IT IS FURTHER RECOMMENDED that the complaintbe dismissed in all other respects.lr In the eventthat thisRecommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 19, in writing, within 10 days from the date of this Order, what stepsRespondent has taken to comply herewith "APPENDIX AMachines Shipped Each Month 1966 Through 19691966196719681969January6244February3325March6465April3786May61193June9987July12586August914119September51498October7966November567December745APPENDIX BNOTICE TOEMPLOYEESBAKER MACHINERYCOMPANY(Employer)POSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employeesconcerning union membership or activitiesWE WILL NOT request employees to sign astatement that they do not support a unionWE WILL NOT deprive employees of the useof the shop foreman's office for lunch becauseof their union activities or membership.WE WILL NOT threaten layoffs because ofunion selection or support.DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice,1511ThirdAvenue, Seattle,Washington 98101, Telephone 583-7473.